Citation Nr: 0945437	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-36 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to 
August 1970.

In April 1998, the Veteran was adjudicated as incompetent to 
handle his VA funds, and the appellant is the Veteran's 
spouse/payee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In June 2005, the Veteran testified by videoconference before 
the undersigned Veterans Law Judge at the Pittsburgh RO.  A 
copy of the transcript is of record.

In August 2006 and December 2008, the Board remanded the 
appellant's case to the RO for further development.  The 
claim is again before the Board for appellate review.


FINDING OF FACT

The Veteran's posttraumatic stress disorder is not manifested 
by occupational and social impairment with deficiencies in 
most areas.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for posttraumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in April 2004 and March 2007 of the information and evidence 
needed to substantiate and complete a claim.  VA informed the 
Veteran of the specific criteria used to rate his disorder in 
a September 2008 supplemental statement of the case.  While 
the Veteran was not advised how effective dates are assigned 
until March 2007 correspondence, the decision below renders 
that error harmless.  The case was subsequently readjudicated 
in a May 2009 supplemental statement of the case.  There is 
no indication that the Veteran was prejudiced in any way from 
lack of notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, Social Security 
Administration records, and, as warranted by law, affording 
VA examinations.  There is not a scintilla of evidence that 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2009).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating for posttraumatic stress disorder 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

The DSM-IV states that a global assessment of functioning 
score of 41 to 50 reflects the presence of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A global assessment of functioning score 
between 51 and 60 indicates that the veteran has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A global assessment of 
functioning score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions well with some 
meaningful interpersonal relationships.  See 38 C.F.R. § 
4.130.  VA's Rating Schedule employs nomenclature based upon 
the DSM-IV, which includes the global assessment of 
functioning score scale.

The appellant argues that the Veteran is entitled to a higher 
evaluation because his symptoms are severe, and he is 
unemployable.  The Board finds that this is true, however, 
the record clearly shows that his severe symptoms and 
unemployability are unrelated to his posttraumatic stress 
disorder.

In March 2004, the Veteran was provided a full 
neuropsychological evaluation.  Results indicated moderately 
to severely impaired memory, mildly impaired visual 
constructional skills, mildly impaired semantic cerebral 
fluency, and mildly impaired executive functioning.  The 
pattern was consistent with an amnestic disorder.  
Considering the Veteran's extensive history of alcohol 
dependence and marijuana use, he was diagnosed with Alcohol-
Induced Persisting Amnestic Disorder, confirming an earlier 
finding of record in 1997.  It was also noted that his 
exposure to industrial solvents and plating solutions while 
working in a steel mill possibly could have contributed to 
his memory impairment.  

In April 2004, the Veteran was seen at a VA Medical Center 
for individual therapy.  He was diagnosed with dementia 
related to alcohol dependency, alcohol dependency in 
remission, and posttraumatic stress disorder.  He was 
assigned a global assessment of functioning score of 50.

At a May 2004 VA examination the psychologist noted that the 
Veteran's symptoms were consistent with an alcohol-induced 
persisting amnestic disorder.  No noted periods of remission 
of posttraumatic stress disorder symptoms were found.  The 
Veteran did not appear to have had major improvement from 
treatment as of yet.  Upon examination, the Veteran showed a 
depressed mood and restricted affect.  The Veteran was not 
oriented, and he did not understand why he was being 
examined.  He denied suicidal ideation.  Insight and judgment 
were fair, and his memory was poor.  He described loss of 
interest in activities, difficulty sleeping, nightmares 
several times a week, and intrusive combat memories.  The 
Veteran also complained of irritability, and a marked startle 
reaction was noted.  The Veteran was diagnosed with chronic, 
moderate to severe posttraumatic stress disorder, alcohol-
induced persisting amnestic disorder, and alcohol dependence 
in full sustained remission.  He was assigned a global 
assessment of functioning score of 35 for all symptoms, and a 
global assessment of functioning score of 50 due to his 
posttraumatic stress disorder only.

A June 2004 statement from a counselor at the Vet Center 
noted that the Veteran's symptoms included irritability, 
depression, physical and emotional isolation, and chronic 
sleep difficulties.  He noted that the Veteran was no longer 
employable, but the social worker did not specify whether 
this was solely related to posttraumatic stress disorder.

In December 2004, the Veteran was afforded another 
neuropsychological examination.  Test results did not show a 
significant change since March 2004.  His pattern of deficits 
was inconsistent with the mild memory difficulties sometimes 
seen in veterans with posttraumatic stress disorder.  The 
Veteran was described as unemployable primarily due to his 
amnestic disorder.  The psychologist noted that posttraumatic 
stress disorder symptoms alone did not render the Veteran 
unemployable.  A global assessment of functioning score of 50 
was assigned for all symptoms, and a global assessment of 
functioning score of 65 was assigned for posttraumatic stress 
disorder alone.

VA medical records show that the Veteran was psychiatrically 
hospitalized for three days in June 2005, with a presenting 
problem of marital discord.  At discharge, the Veteran was 
diagnosed with an intermittent explosive disorder, mild 
alcohol-related dementia, alcohol dependence in remission, 
marijuana abuse in remission, posttraumatic stress disorder, 
and rule out malingering.  The psychologist assigned a 
combined global assessment of functioning score of 40 due to 
all the above diagnoses.  At an outpatient psychiatry 
appointment in October 2006, the Veteran was diagnosed with 
an intermittent explosive disorder, alcohol related dementia, 
alcohol and marijuana abuse in remission, posttraumatic 
stress disorder, and mixed personality disorder, with a 
combined global assessment of functioning score of 50.  The 
examiner noted the Veteran's belief that he was totally 
disabled due to PTSD, but the examiner opined that PTSD was 
not the appellant's primary problem.

In March 2007, the Veteran was seen for another VA 
examination with a psychologist.  When specifically asked 
about posttraumatic stress disorder symptoms, the Veteran 
stated that he occasionally thought about his experiences in 
the military and was nervous around crowds of people.  He 
noted that he discontinued hunting and seldom watched war 
movies.  He reportedly had became slightly more uptight over 
the past few years, and he acknowledged a significant decline 
in his memory and cognitive functioning over the past several 
years.  The Veteran's wife noted a significant increase in 
apathy and isolating behavior.  The psychologist noted that 
the appellant focused on the Veteran's increased in apathy 
and difficulty initiating behavior, but these symptoms were 
only related to his dementia.  She did not note an 
significant change or increase in the Veteran's posttraumatic 
stress disorder symptoms, other than an increase in his 
hyper-startle response.  A history of panic attacks was 
denied by the Veteran.  

The Veteran was diagnosed with chronic, moderate 
posttraumatic stress disorder; and moderate to severe 
alcohol-induced persisting dementia, unrelated to military 
service or posttraumatic stress disorder.  His global 
assessment of functioning scores were 40, due to dementia and 
posttraumatic stress disorder and 55, due to posttraumatic 
stress disorder only.  The psychologist noted that the 
Veteran and appellant reported a slight increase in hyper-
startle response, restless sleep, and occasional anxiety, but 
there did not appear to be a significant change in his 
posttraumatic stress disorder symptoms from his prior 
evaluation.  The Veteran's posttraumatic stress disorder 
symptoms were described as moderate.  He did not appear to 
have experienced any remission of symptoms since his prior 
evaluation.  His posttraumatic stress disorder symptoms did 
not render him unemployable, but he was noted to be 
unemployable due to the severity of his dementia-related 
cognitive defects.

An April 2007 Vet Center statement noted that the Veteran 
continued to deteriorate.  The counselor noted that some of 
his posttraumatic stress disorder symptoms were not as 
prevalent, such as daily intrusive thoughts and nightmares, 
but others had increased in severity.  He did not specify 
which symptoms had increased.

In November 2008, the appellant submitted a private 
psychologist's assessment of the Veteran.  His mood was 
described as depressed and anxious.  The Veteran became 
tearful when his wife spoke about an incident that occurred 
during the war.  Testing showed moderate cognitive 
impairment.  The Veteran reported feeling depressed most of 
the time, with episodes of irritability, difficulty sleeping, 
poor appetite, and difficulty concentrating.  He also 
reported anxiety, nightmares, increased arousal, 
irritability, an exaggerated startle response, flashbacks, 
and avoidance of discussing the war.  The psychologist noted 
that the Veteran's memory deficits and anxiety made him 
fearful when exposed to new situations.  His memory deficits 
also increased his feelings of depression and anxiety.  The 
appellant noted that the Veteran had become more depressed 
since his brother died in 2003.  The Veteran was diagnosed 
with chronic, recurrent posttraumatic stress disorder, severe 
major depressive disorder, and alcohol and cannabis 
dependence, in sustained full remission.  A global assessment 
of functioning score of 34 was assigned for all diagnoses.  

The psychologist opined that the Veteran's memory impairments 
made it difficult for the Veteran to complete simple tasks 
around his home and led to his being asked to retire from his 
job.  In addition to his memory deficits, his anxiety 
disorder and depression made it extremely unlikely that the 
appellant would be able to cope with stressful circumstances 
involved in work-like settings.  The psychologist opined that 
the Veteran appeared to at least meet the criteria for a 70 
percent rating under the Diagnostic Code, if not a 100 
percent rating.

At a telepsychiatry note in September 2008, the Veteran 
reported that he was sleeping relatively well.  Overall, he 
felt things were going well.  His thought process was logical 
and goal directed, his mood was euthymic, and his affect was 
full.  Interest level was fair.  Suicidal and homicidal 
ideations were denied.  The Veteran was diagnosed with an 
intermittent explosive disorder, mild alcohol-related 
dementia, alcohol dependence and marijuana abuse, in 
remission.  He was noted to be service connected for 
posttraumatic stress disorder.  A global assessment of 
functioning score of 53 was assigned for all diagnoses.

Pursuant to the December 2008 remand, the psychologist from 
the March 2007 VA examination was instructed to review the 
claims file, including the examination report from the 
private psychologist, and provide an opinion addressing the 
November 2008 private opinion.  The psychologist noted the 
private psychologist's assignment of a global assessment of 
functioning score of 34, but also explained that this score 
encompassed the impact of all psychiatric disorders.  Thus, 
the global assessment of functioning score was not assigned 
solely based independent of the other disorders, most notably 
dementia.  This represented the difference in the higher 
global assessment of functioning scores assigned for 
posttraumatic stress disorder, and those assigned for all 
diagnoses.  

The VA psychologist also conducted another examination of the 
Veteran in March 2009.  The Veteran reported ongoing 
irritability and anxiety.  He also noted symptoms of 
tearfulness, anhedonia, apathy, decreased energy, and 
feelings of worthlessness.  Suicidal ideation was denied.  
When questioned about his posttraumatic stress disorder 
symptoms, the Veteran reported that he rarely experienced 
intrusive thoughts from his military service, and he tried to 
remain busy throughout the day to avoid these thoughts.  He 
avoided hunting, watching war movies, and discussing his 
military experiences.  He continued to experience a hyper-
startle response.  Upon examination, the Veteran's mood 
appeared sad, and his affect was normal in range and 
appropriate to content with some brief episodes of 
tearfulness.  No manic episodes were reported.  Anxiety was 
noted, but recent panic attacks were denied.  The Veteran 
also denied any obsessions or compulsive behaviors.  The 
Veteran was diagnosed with chronic, moderate posttraumatic 
stress disorder and moderate to severe alcohol-induced 
persisting dementia, not secondary to posttraumatic stress 
disorder.  A global assessment of functioning score of 55 was 
assigned for posttraumatic stress disorder alone, and a 
global assessment of functioning score of 40 was assigned due 
to the impact of dementia and posttraumatic stress disorder.  

The psychologist noted that the Veteran and his wife reported 
ongoing symptoms of posttraumatic stress disorder, to include 
sleep disturbance, nightmares, avoidance symptoms, and some 
hyper-startle response directly due to posttraumatic stress 
disorder.  Much of the Veteran's irritability, depressive 
symptoms, and functional impairment were the direct impact of 
his advancing dementia, which was not secondary to his 
posttraumatic stress disorder.  The Veteran's posttraumatic 
stress disorder symptoms alone were opined to be moderate in 
severity and did not render him unemployable.

After a review of the extensive evidence of record, the Board 
finds that the Veteran is appropriately rated at a 50 percent 
evaluation for his posttraumatic stress disorder.  He 
reported suffering from anxiety, irritability, depression, 
sleep disturbance, nightmares, avoidance symptoms, and some 
hyper-startle response.  Much of the Veteran's irritability, 
depressive symptoms, and functional impairment, however, have 
been due to his nonservice-connected dementia.  He continued 
to receive global assessment of functioning scores for his 
posttraumatic stress disorder between 50 and 65, indicating 
generally moderate symptoms.  He denied suicidal ideation, 
obsessional rituals, any panic attacks, spatial 
disorientation, and did not show neglect of personal 
appearance and hygiene due to PTSD.  The Veteran was 
determined to be employable based on his posttraumatic stress 
disorder alone by all psychologists of record.  The record 
shows, therefore, that the majority of his symptoms are more 
appropriately rated under the 50 percent rating criteria.

The Veteran's disability picture is not unusual or 
exceptional in nature during this period as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1).  The preponderance of the probative 
evidence shows that the Veteran's posttraumatic stress 
disorder alone did not result in a marked interference with 
employment, or require frequent periods of hospitalization.  
The schedular criteria adequately compensate the Veteran for 
the nature and extent of severity of the disability at issue 
during the term at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for referral 
for consideration of extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence is 
against the claim, and the doctrine is therefore not 
applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated at 50 percent, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


